internal_revenue_service number release date index number ----------------------------- ------------- ------------------------------------------------------ -------------------------------------- --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc corp plr-119618-09 date date taxpayer ------------------------------------------------------------------------------------------------- ----------------------- state x ------------- date -------------------------- date -------------------------- dear ------------------ this letter responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information received in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is a state x limited_liability_company that elected to be treated as a corporation and regulated_investment_company ric for federal_income_tax purposes taxpayer represents that it qualifies as a ric under the internal_revenue_code the code that it intends to maintain such qualification as a ric and that it regularly distributes its earnings_and_profits as required under sec_852 plr-119618-09 taxpayer has outstanding one class of common_stock the common_stock which is not traded on any established_securities_market and preferred_stock taxpayer intends to make a spillback dividend with respect to its taxable_year ending date and one or more future dividends and one or more future spillback dividends with respect to its taxable_year ending date collectively the special dividends common_stock shareholders will have the right to elect to receive special dividends in cash or stock of equivalent value as described below unless paid entirely in cash taxpayer expects to declare the special dividends using the following election mechanism each common_stock shareholder may elect to receive its dividend in the form of a cash the cash_option or b common_stock the stock_option by the election deadline if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have elected the stock_option the total amount of cash payable in a special dividend will be limited to an amount equal to approximately percent or more of the special dividend the calculation of the number of shares to be received by any stockholder will be determined during the one to three business days following the election deadline based upon a formula utilizing net asset value that is designed to equate in value the number of shares to be received with the amount of money that could be received instead the special dividend payment_date will be as close as reasonably practicable following the end of the valuation period while each stockholder will have the option to elect to receive cash in lieu of stock for all of the stockholder's entire entitlement under a special dividend taxpayer will limit the amount of cash to be distributed in the aggregate to approximately percent or more of the special dividend such amount the cash limit any cash paid in lieu of fractional shares of common_stock will not count towards the cash limit in no event will the total amount of cash available be less than percent of the special dividend if the total number of shares of common_stock with respect to which an election to receive the dividend in cash is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then all holders of cash election shares will receive the special dividend on all such shares in cash if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit then stockholders electing to receive the special dividend in cash will receive the special dividend on their cash election shares as follows a cash on each stockholder's cash election shares equal to the proportion that such stockholder's cash election shares bear to the total cash election shares of all stockholders multiplied by an amount equal to the cash limit plus plr-119618-09 b shares of common_stock in payment of the special dividend on each stockholder's remaining cash election shares as a result if too many stockholders elect to receive the special dividend in cash the stockholder may instead receive a pro_rata amount of cash but in no event less than percent of their entitlement under the special dividend rulings based solely on the information provided and the representations made we rule as follows with respect to the special dividends any and all of the cash and stock distributed in the special dividends by taxpayer will be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any stockholder electing to receive stock will be considered to equal the amount of the money which could have been received instead sec_1_305-1 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a ric under subchapter_m of the code or whether any of the dividends constitute a preferential_dividend under sec_562 furthermore no opinion is expressed as to the reasonableness of taxpayer’s stock valuation method procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power plr-119618-09 of attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
